Citation Nr: 1507642	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected left knee and back disabilities.  

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected left knee and back disabilities.    


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has recharacterized the issues on appeal to more accurately reflect the nature and scope of the claimed disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed November 1977 rating decision, the RO denied the Veteran's claims of entitlement to service connection for left and right ankle disabilities because the evidence did not show that he had current disabilities.  VA did not receive new and material evidence within one year of that decision.

2.  The evidence received since the November 1977 rating decision, in particular a recent VA examination and the Veteran's statements, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a current bilateral ankle disability. 


CONCLUSIONS OF LAW

1.  The November 1977 rating decision denying the Veteran's claim of entitlement to service connection for left and right ankle disabilities is final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the November 1977 rating decision is new and material and the claim of entitlement to service connection for bilateral ankle disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a bilateral ankle disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Initially, given the favorable action taken herein with regard to the claim to reopen service connection for a bilateral ankle disability, no discussion of the VCAA requirements is required.  

Regarding the decision on the merits, a pre-decisional notice letter dated in October 2009 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements of service connection on a direct and secondary basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.   

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his entitlement to service connection claim.  

Moreover, the Veteran was afforded a VA examination in April 2012.  The examiner reviewed the claims file, considering the Veteran's STRs, post-service medical records and specific findings from the Veteran's physical examination.  Lay statements of the Veteran were noted and considered, and the examiner provided a rationale for all findings made, relying on and citing to the records reviewed.  The examination is thus adequate, and the duty to assist has also been fulfilled.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

II.  New and Material Evidence

Service connection for left and right ankle disabilities was previously denied in an unappealed final November 1977 rating decision.  

The claim may be reopened if new and material evidence is submitted.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's STRs, his own statements, and a September 1977 VA orthopedic examination.  A November 1977 rating decision denied the left and right ankle disabilities claims based on lack of evidence of current disabilities. 

Newly received evidence includes an April 2012 VA examination and the Veteran's statements, which speak to the whether the Veteran has a currently diagnosed bilateral ankle disability and its relationship to his military service.  This evidence was not previously considered by decision makers, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, the claim for service connection for a bilateral ankle disability is reopened. 

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran claims entitlement to service connection for a bilateral ankle disability, which he asserts is due to his active military service.  See Veteran's statement dated June 2010.  Alternatively, he contends that his bilateral ankle disability is due to his service-connected left knee and back disabilities.  See Veteran's claim dated August 2009.  For the reasons set forth below, the Board concludes that service connection is not warranted on a direct or secondary basis. 

A February 1958 STR reveals that the Veteran sprained his left ankle.  A May 1959 STR indicates that the Veteran had complaints of pain in his right ankle following an automobile accident; an x-ray of the right ankle was normal.  An April 1961 STR demonstrates that the Veteran had a lateral malleolus erythema without an injury.  The Veteran's right ankle was swollen and tender to palpation.  He had pain during range of motion bilaterally; the etiology was unknown.  The Veteran was assigned light duty.  An August 1969 STR shows that the Veteran sprained his right ankle.  He had full range of motion.  He had complaints of weakness and pain, and was treated with ace bandages and crutches.    

The Veteran was afforded a VA orthopedic examination in September 1977.  The Veteran reported a left ankle injury that he sustained in an automobile accident in 1960.  He was hospitalized for two days.  He denied any current difficulties with his left ankle.  As to his right ankle, he reported pain in his right Achilles tendon in 1965 due to increased standing and walking.  He stated he has sprained his right ankle numerous times over the years, and that his right ankle gave away at times.  Upon examination of the right ankle, the examiner indicated that there has been no swelling; the Veteran denied any current difficulties to his right ankle.  The VA examiner opined that the Veteran has a "probable collateral ligament tear right ankle."  See VA orthopedic examination report dated September 1977.  However, accompanying x-ray studies demonstrated no evidence of recent or remote fracture, degenerative changes, joint pathology, or any other abnormalities of the left or right ankle.  See id.

In conjunction with his present claim, the Veteran was afforded a VA examination in April 2012.  At that time reported bilateral ankle pain.  Upon examination, he demonstrated limited range of motion without pain.  The Veteran denied pain on palpation of either ankle.  X-ray studies were negative for any bony abnormalities of the left or right ankle.  After carefully reviewing the Veteran's claims file, the examiner stated that the Veteran presented with a "normal ankle exam; normal natural senescence progression."  The examiner emphasized that there was no pathology found, and all ankle examinations that day and in the past have been negative for any findings pertinent to the ankles, as x-ray reports from 1977 and from 2012 were normal.  In sum, there was "no objective evidence on exam" of any bilateral ankle disability post service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed. See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Here, the Board finds it probative that the September 1977 and, more recently, the April 2012 VA examiner did not provide a diagnosis for a bilateral ankle disability.  Rather, the April 2012 VA examiner noted bilateral ankle pain.  The April 2012 VA examiner performed a full bilateral ankle evaluation of the Veteran, noted his reported medical history, and considered his statements concerning his symptomatology.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Veteran has not submitted any competent evidence to contradict the findings set forth in the September 1977 and April 2012 VA examination reports.  In this regard, the Board acknowledges the Veteran's assertions that he suffers from bilateral ankle pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Here, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a bilateral ankle disability, as he has not been shown to have the medical training necessary to do so.  In any event, even assuming the Veteran is competent to diagnose himself with a bilateral ankle disability, the Board finds that the probative value of his opinion is far outweighed by the opinions of the VA examiners, each of whom clearly has greater medical training, education and experience in diagnosing conditions such as an ankle disability.

There is no other competent evidence that suggests a diagnosis of a right or left ankle disability before or at the time of his application for service connection.  Nor is there any indication that such a diagnosis was warranted at any other time throughout the appeal.  Therefore, the Board finds that this case does not present a situation in which the threshold requirement for service connection is met based upon a disability that manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a bilateral ankle disability, there can be no valid claim for service connection for either claim on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).  Consequently, the claim for service connection for a bilateral ankle disability must be denied on a direct and secondary basis, because the first essential criteria for service connection, which is evidence of a current disability, has not been met.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected left knee and back disabilities, is reopened.

Service connection for a bilateral ankle disability, to include as secondary to service-connected left knee and back disabilities, is denied.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


